COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     Mose A. Guillory and Mary Guillory v. Seaton, L.L.C., d/b/a Staff
                         Management

Appellate case number:   01-14-00379-CV

Trial court case number: 2012-16407A

Trial court:             113th District Court of Harris County

       On December 30, 2014, appellants Mose A. Guillory and Mary Guillory filed their
Corrected Unopposed Motion to Postpone Oral Argument. The motion is granted. Oral
argument will be held on Monday, February 9, 2015, at 10:30 a.m. An amended submission
notice will be sent to the parties.


       It is so ORDERED.

Judge’s signature: __/s/ Harvey Brown____________________________
                    Acting individually  Acting for the Court


Date: January 8, 2015